DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the April 28, 2021 Office Action, filed on July 28, 2021, is acknowledged.
Any rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Claims 4 and 6 are cancelled. Claims 1-3, 5, and 7-20 are pending. Claims 1, 3, 11, 17, and 19 are amended. Claims 1-3, 5, and 7-20 are currently under examination. 

Specification - withdrawn
Objection to the specification for minor informalities is withdrawn in view of Applicant’s arguments that the objection was made in error.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 11, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendments to claim 11 to recite separating a magnetic particle complex from a sample using a magnetic field and to claim 17 to depend from claim 16, providing antecedent basis for the detection step.

Claim Rejections - 35 USC § 102 – withdrawn
Rejection of claim(s) 1-5, 7-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 5, 2019) are withdrawn in view of Applicant’s amendment to claim 1 to recite the limitation “digesting unbound nucleic acids from the plasma sample with an exonuclease while the magnetic particle complex protects the target nucleic acid from digestion by the exonuclease, thereby enriching the plasma sample for the target nucleic acid”.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 5, 2019), in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 5, 2019).  This rejection is modified in view of Applicant’s amendment to claim 1 to incorporate the limitations of claim 4 and the limitation “digesting unbound nucleic acids from the plasma sample with an exonuclease while the magnetic particle complex protects the target nucleic acid from digestion by the exonuclease, thereby enriching the plasma sample for the target nucleic acid”.
Cann et al.’s disclosure is directed to a method for enriching a target nucleic acid comprising providing an endonuclease system having a CRISPR RNA (crRNA) and a Cas protein, where the crRNA contains a target-specific nucleotide region substantially complementary to a region of the target nucleic acid, contacting the target nucleic acid with the endonuclease system to form a complex, and separating the complex and thereby enriching for the target nucleic acid (see abstract).
Regarding claims 1, 3, and 5, Cann et al. teaches using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract and para 0006).  Cann et al. teaches magnetic particles that are streptavidin beads, which comprise paramagnetic material (see paras 0038 and Example 7).  Cann et al. further teaches that the guide RNA is biotinylated (particle; see Fig. 1) or the Cas protein is labeled with a capture tag (see para 009 and see Example 1).  Cann et al. further teaches obtaining the target DNA from a subject's plasma or serum (see claim 22).  Claim 1 recites, “the method comprising”, which allows additional steps to achieve enriching the sample.  Cann et al. teaches isolating target nucleic acids before introducing Cas endonuclease (para 0164) and after introducing Cas endonuclease (claim 1, para 0006, and Example 1).
Regarding claims 2 and 7, Cann et al. teaches the bodily fluid samples comprising plasma and serum (see claim 22) and maternal plasma and blood (see para 0164 and 0168).
Regarding claim 8, Cann et al. teaches the target nucleic acid is cell free DNA (cfDNA) (see claim 22 and para 0157).  Cann et al. 
Regarding claim 10, Cann et al. teaches isolating the target nucleic acid from the CRISPR-Cas and gRNA complex and further teaches isolating the target nucleic acid from the polynucleotide population (see para 0122 and 0152).
Regarding claim 11, Cann et al. teaches separating the target nucleic acid from the particle by applying a magnetic field to the particle complex, then treating the complex with proteases or a detergent washing step (see paras 0138, 0155 and 0167 and claim 22). 
Regarding claims 12-14, Cann et al. teaches methods for sequencing target DNA sequences from ctDNA isolated from cancer patients, wherein the variant comprises a mutation specific to a tumor (see para 0156 and 0167) to obtaining sequence reads (see para 204).  Cann et al. further teaches analyzing the sequence reads to identify variants to monitor tumor progression and/or test a tumor patient’s response to targeted drug treatments (see para 0165).
Regarding claim 15, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).
 Regarding claim 16, Cann et al. teaches detection of target nucleic acids where Cas9 complexes with fragmented target BRAF DNA are isolated using streptavidin coated magnetically responsive beads (see para 0058, Fig. 14, and Example 7).
Regarding claim 17, Cann et al. teaches detecting the presence of target nucleic acids by applying a magnetic field to separate the particle complex from the sample (see paras 0166-0167).
Regarding claim 18, Cann et al. teaches methods for detecting target nucleic acids and further amplifying the target nucleic acid sequences (see paras 0024 and 0158).
Regarding claims 19 and 20, Cann et al. teaches a method for detecting a variant in a nucleic acid sample, the method comprising obtaining cfDNA from a subject's plasma or serum from a subject suspected of having a variant in a target nucleic acid (see claims 22 and 23 and para 0028.  Cann et al. further teaches enriching the sample using CRISPR-Cas systems to et al. further teaches detecting the variant in the target nucleic acid sample with gel electrophoresis (see para 0261).
However, Cann et al. does not teach introducing an exonuclease to the bodily fluid sample to digest unbound nucleic acid.  Cann et al. further does not teach the method of claim 1 wherein the target nucleic acid is from a genome of a pathogen.
Gourguechon et al.'s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010). Gourguechon et al. teaches embodiments with catalytically active Cas9 endonuclease (see para 1060).
Regarding claim 1, Gourguechon et al. teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to enrich the bound nucleic acids (see para 0181-0182).
Regarding claim 9, Gourguechon et al. teaches a method of enriching a sample wherein the target nucleic acid is obtained from the genome of a pathogen (see para 0086 and 0105).
 It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods of enriching and detecting target nucleic acids disclosed by Cann et al. with the exonucleases described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Cann et al. and Gourguechon et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids.  It would have been further obvious to apply the methods as taught by Cann et al.’s to enrich and detect a target nucleic acid from a genome of a pathogen instead of tumor mutations or other nucleic acid variants, as described by Cann et al., as it is a simple substitution of known element et al. and Gourguechon et al. are directed to improved methods of detecting and enriching target nucleic acids and can be used to diagnose and/or treat patients.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant's invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.  Applicant argues that neither of Cann nor Gourguechon disclose binding a Cas endonuclease/magnetic particle complex to a target nucleic acid to protect a target nucleic acid.  Applicant further argues that Cann does not report any method that uses Cas endonuclease to bind a target nucleic acid and thereby protect nucleic acid from exonuclease digestion and that Cann does not even mention exonuclease.  Applicant argues that Gourguechon cannot remedy the deficiencies of Cann.  Applicant further argues that Gourguechon reports methods for depleting targeted sequences from a sample, using Cas endonuclease to bind unwanted nucleic acid targeted for depletion (not nucleic acid of interest meant for enrichment and preservation).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re
Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d
1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d
the Office submits that Cann et al. does not disclose a method of binding Cas to a nucleic acid while digesting unbound nucleic acid with exonuclease, but does disclose using paramagnetic streptavidin beads to separate and thereby enrich biotinylated target nucleic acids (see paras 0038 and Example 7).
Furthermore, Applicant is pointing out embodiments in Gourguechon et al. that the Office is not relying on. The Office directs Applicant to several embodiments involving Cas endonuclease binding nucleic acids while digesting unbound nucleic acid with exonuclease, as described by Gourguechon et al. discussed in the 35 U.S.C. 103 discussion above (see paras
0110, 0162-0164 and 0181-0182).
Accordingly, the rejection of claims 1-3, 5, and 7-20 under 35 U.S.C. 103 as being unpatentable over Cann et al., in view of Gourguechon et al. is maintained.

Double Patenting – withdrawn
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/177,784 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July
28, 2021.
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/018,926 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July
28, 2021.
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12, and 16-19 of copending Application No. 16/007,541 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 28, 2021.
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-20 of copending Application No. 16/007,498 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July
28, 2021.
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-19 of copending Application No. 16/007,427 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed July 28, 2021.
Rejection of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, and 14-15 of copending Application No. 16/159,116 (reference application) is withdrawn in view of Applicant’s amendment to independent claim 1 to recite the limitation “digesting unbound nucleic acids from the plasma sample with an exonuclease while the magnetic particle complex protects the target nucleic acid from digestion by the exonuclease, thereby enriching the plasma sample for the target nucleic acid”.

Double Patenting – new rejection necessitated by amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9- of copending Application No. 16/007,510 in view of Cann .  This is a new rejection necessitated by Applicant’s amendment to claim 1 to incorporate the limitations of claim 4 and the limitation “digesting unbound nucleic acids from the plasma sample with an exonuclease while the magnetic particle complex protects the target nucleic acid from digestion by the exonuclease, thereby enriching the plasma sample for the target nucleic acid”.
Copending Application No. 16/007,510 is directed to methods of selectively protecting nucleic acids of interest in a sample and includes binding proteins to ends and to one or more internal regions of a segment of the nucleic acid of interest 5so that damage to exposed regions of the segment does not lead to degradation of the entire segment (see abstract).
Claims 1, 3-7, and 9-19 of copending Application No. 16/007,510 encompass a method for protecting a nucleic acid, the method comprising: obtaining a sample comprising a target nucleic acid; protecting a nucleic acid of interest in a sample by binding proteins to ends of the nucleic acid, wherein the proteins each comprise a Cas endonuclease complexed with a guide RNA; degrading, while said proteins are bound to the nucleic acid, unprotected nucleic acid with an exonuclease; and detecting the nucleic acid.  Claims 1, 3-7, and 9- of copending Application No. 16/007,510 further encompass a method for protecting a nucleic acid, wherein the target comprises cell-free DNA
Copending Application No. 16/007,510 does not teach magnetic particles bound to Cas endonuclease and guide RNA used to isolate and detect target nucleic acid, guide RNA that is biotinylated, a target nucleic acid that is from a genome of a pathogen, target nucleic acid that is present at no more than about 0.01% of cell-free DNA in the bodily fluid sample, applying a magnetic field to separate the magnetic particle complex from the sample, amplifying the target nucleic acid, and detecting the target nucleic acid with gel electrophoresis.  
Cann et al.
Regarding claims 1, 3, and 5, Cann et al. teaches using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract and para 0006).  Cann et al. teaches magnetic particles that are streptavidin beads, which comprise paramagnetic material (see paras 0038 and Example 7).  Cann et al. further teaches that the guide RNA is biotinylated (particle; see Fig. 1) or the Cas protein is labeled with a capture tag (see para 009 and see Example 1).  Cann et al. further teaches obtaining the target DNA from a subject's plasma or serum (see claim 22).  Claim 1 recites, “the method comprising”, which allows additional steps to achieve enriching the sample.  Cann et al. teaches isolating target nucleic acids before introducing Cas endonuclease (para 0164) and after introducing Cas endonuclease (claim 1, para 0006, and Example 1).
Regarding claim 10, Cann et al. teaches isolating the target nucleic acid from the CRISPR-Cas and gRNA complex and further teaches isolating the target nucleic acid from the polynucleotide population (see para 0122 and 0152).
Regarding claim 11, Cann et al. teaches separating the target nucleic acid from the particle by applying a magnetic field to the particle complex, then treating the complex with proteases or a detergent washing step (see paras 0138, 0155 and 0167 and claim 22). 
Regarding claim 13, Cann et al. teaches analyzing the sequence reads to identify variants to monitor tumor progression and/or test a tumor patient’s response to targeted drug treatments (see para 0165).
Regarding claim 15, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).
Regarding claim 17, Cann et al.
Regarding claim 18, Cann et al. teaches methods for detecting target nucleic acids and further amplifying the target nucleic acid sequences (see paras 0024 and 0158).
Regarding claims 19 and 20, Cann et al. teaches a method for detecting a variant in a nucleic acid sample, the method comprising obtaining cfDNA from a subject's plasma or serum from a subject suspected of having a variant in a target nucleic acid (see claims 22 and 23 and para 0028.  Cann et al. further teaches enriching the sample using CRISPR-Cas systems to form a complex with the target nucleic acids and separating the complex (see abstract and para 0006).  Cann et al. further teaches detecting the variant in the target nucleic acid sample with gel electrophoresis (see para 0261).
 It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the methods of protecting target nucleic acid Cas endonuclease proteins complexed with a guide RNA bound to the nucleic acid and degrading unprotected nucleic acid with an exonuclease of copending Application No. 16/007,510 with the methods of enriching and detecting target nucleic acids disclosed by Cann et al. to arrive at the instant invention.  The ordinary artisan would have been motivated to combine the methods of copending Application No. 16/007,510 and Cann et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting unwanted nucleic acids and detecting with magnetic beads.  It would have been further obvious to apply the methods as taught by Cann et al.’s to enrich and detect a target nucleic acid from a genome of a pathogen instead of tumor mutations or other nucleic acid variants, as described by Cann et al., as it is a simple substitution of known element for another that would obtain predictable results.  The ordinary artisan would have had a reasonable expectation of success because both copending Application No. 16/007,510 and Cann et al. are directed to improved methods of detecting target nucleic acids from samples and can be used to diagnose patients.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636